Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 1 of 8




   EXHIBIT 
        Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 2 of 8


From:            Bruce F. Bright
To:              Jennifer B. Maisel; Steven Lieberman
Cc:              Kim Willison; Spencer J. Johnson; Nasri Hage; Victoria O"Neill
Subject:         RE: Eichenwald v Rivello
Date:            Tuesday, May 19, 2020 1:42:55 PM
Importance:      High


Jennifer:
Friday works best for me – but I am unavailable that day between 10 am and 1 pm.

I will prepare a draft motion to modify the schedule, for your review. At this point, unless you object,
I will ask for a 60 day extension.

Either during our call or in advance of it, I’d like to know whether there is any discovery that you
intend to provide (answers/documents) that is not subject to your confidentiality concern, i.e., that
you will go ahead and provide before the Court rules on the disputed matters. Obviously, we are
presently well past your deadline to respond to the discovery, and I am unclear why all of the
discovery is being held back based on the “confidentiality” issue we now need the Court to address.
 Please let me know your thoughts on this when you can.

Regards,
Bruce


Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com




From: Jennifer B. Maisel <jmaisel@rothwellfigg.com>
Sent: Tuesday, May 19, 2020 10:48 AM
To: Bruce F. Bright <bbright@ajgalaw.com>; Steven Lieberman <slieberm@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>; Spencer J. Johnson <sjohnson@rothwellfigg.com>; Nasri
Hage <Nhage@rothwellfigg.com>; Victoria O'Neill <voneill@ajgalaw.com>
Subject: RE: Eichenwald v Rivello

Dear Bruce,

While we have accepted some of your proposed modifications to the protective order, we agree that
we have reached an impasse and intend to file a motion for entry of the attached proposed
protective order. Please let us know if you are available Thursday after 3pm or Friday (before 3 pm)
           Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 3 of 8

 for a meet and confer call, otherwise we will indicate to the Court in our motion that you declined
to participate in a meet and confer despite our multiple attempts to invite you to participate.

With respect to the schedule, we do not oppose your request for an additional 42 day extension in
view of the Court’s updated order. Absent additional direction from the Court, however, we are not
inclined to agree to additional extensions. Please send us a draft unopposed motion for modification
of the scheduling order for our review.

Regards,




Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005

Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com

The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy,
distribution or use of the contents of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst &
Manbeck, P.C. immediately at (202) 783-6040 or email us at jmaisel@rfem.com, and destroy all copies of this message and any
attachments.




From: Jennifer B. Maisel
Sent: Friday, May 15, 2020 12:52 PM
To: 'Bruce F. Bright' <bbright@ajgalaw.com>; Steven Lieberman <slieberm@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>; Spencer J. Johnson <sjohnson@rothwellfigg.com>; Nasri
Hage <Nhage@rothwellfigg.com>; Victoria O'Neill <voneill@ajgalaw.com>
Subject: RE: Eichenwald v Rivello

Dear Bruce,

Please let us know your availability next week for a meet and confer call on the protective order and
schedule.

Best regards,
Jen
           Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 4 of 8




Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005

Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com


The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy,
distribution or use of the contents of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst &
Manbeck, P.C. immediately at (202) 783-6040 or email us at jmaisel@rfem.com, and destroy all copies of this message and any
attachments.




From: Bruce F. Bright <bbright@ajgalaw.com>
Sent: Tuesday, May 5, 2020 6:42 PM
To: Jennifer B. Maisel <jmaisel@rothwellfigg.com>; Steven Lieberman <slieberm@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>; Spencer J. Johnson <sjohnson@rothwellfigg.com>; Nasri
Hage <Nhage@rothwellfigg.com>; Victoria O'Neill <voneill@ajgalaw.com>
Subject: Eichenwald v Rivello
Importance: High

Jennifer and Steven:
I have reviewed the attachment. I understand your position to be that: 1) Even though you want the
Order to cover any and all discovery provided by your side, you will not agree to have it apply to
discovery provided previously by my side other than the Williamson report. 2) You will not agree to
restrict the scope of the Order, so that it covers and governs the filing of “confidential” documents
only (requiring such documents to be filed under seal and with a sealing motion), rather than
covering and governing every reference made to any “confidential” information in any filed paper –
this, in my view, is tantamount to putting the entire case under seal. 3) You will not agree to my
ability to share documents obtained in this case with criminal defense counsel (It is my
understanding that, under Brady as it has been interpreted and enforced in Texas, the prosecution is
obligated to provide to my client’s counsel anything potentially exculpatory that is in the prosecution
or complaining party’s (alleged victim’s) possession; what you are proposing could potentially
constitute a waiver or partial waiver of my client’s rights under Brady, so I obviously can’t agree to
that).

Also, the Order as drafted by you will create a great deal of process and burden, complicating
discovery and the rest of the litigation process unnecessarily and in a way that does not comport
with practice in most other cases where a plaintiff’s medical background is at issue, based on the
claims he or she filed. The case will be over-complicated, in my view, if we proceed as you’ve
        Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 5 of 8

proposed. And as stated, the path that you’ve proposed has the potential of putting large parts of
the case (if not all of it) under seal.

In my view, we should try to fashion an approach that protects Mr. Eichenwald’s medical records
from use and disclosure beyond this case (and the Texas case), and protects Mr. Rivello’s medical
records from use and disclosure beyond this case, but does not introduce all of the sealing
requirements you contemplate, and does not entitle parties to make broad-ranging “confidential”
classifications that must be affirmatively challenged by the other party.

If you generally disagree with my view in that regard, then we are probably at an impasse on this. Let
me know when you have time for a call. It seems pretty clear, though, that in order to move ahead
with discovery, this matter will need to be addressed by the Court.

And I suggest that we seek another modification of the schedule – the Court “suspension” of judicial
activity that was the basis of our last requested schedule modification has (as I assume you are
aware) been extended from April 24 to June 5, which is another 42 days. I suggest we seek another
extension of the schedule in accordance with that timeline, or perhaps longer. The need for this has
been increased by the delay in your client’s discovery responses that has arisen from this
“confidentiality” issue. Please let me know if you agree.
-Bruce


Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com




From: Jennifer B. Maisel <jmaisel@rothwellfigg.com>
Sent: Tuesday, April 14, 2020 4:01 PM
To: Bruce F. Bright <bbright@ajgalaw.com>; Steven Lieberman <slieberm@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>; Spencer J. Johnson <sjohnson@rothwellfigg.com>; Nasri
Hage <Nhage@rothwellfigg.com>
Subject: RE:

Dear Bruce,

I attach a new version of the protective order, accepting your edits and making our edits on top in
redline. As you can see, we do not agree to your revisions that would allow you to share materials
           Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 6 of 8

designated confidential in this litigation with the defense attorneys in the criminal litigation, or allow
you to retroactively designate any discovery materials produced by defendant as confidential other
than the Williamson report per our earlier agreement.

Since we have already had to reschedule our call at your request, and for whatever reason you
missed our rescheduled call today, please let us know your availability to discuss within the next few
days to see if there are any items where there is room for agreement. In any event, even if we
cannot agree, we are obligated to have a meet and confer before presenting these issues to the
Court.

Thanks,
Jen




Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005

Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com

The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy,
distribution or use of the contents of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst &
Manbeck, P.C. immediately at (202) 783-6040 or email us at jmaisel@rfem.com, and destroy all copies of this message and any
attachments.




From: Jennifer B. Maisel
Sent: Monday, April 13, 2020 10:53 AM
To: 'Bruce F. Bright' <bbright@ajgalaw.com>; Steven Lieberman <slieberm@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>
Subject: RE:

Hi Bruce,

OK – let’s stick with 1:30pm tomorrow.

We can use the same dial-in:
(888) 251-2909
           Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 7 of 8

8683355

Best regards,




Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005

Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com


The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy,
distribution or use of the contents of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst &
Manbeck, P.C. immediately at (202) 783-6040 or email us at jmaisel@rfem.com, and destroy all copies of this message and any
attachments.




From: Bruce F. Bright <bbright@ajgalaw.com>
Sent: Monday, April 13, 2020 10:44 AM
To: Jennifer B. Maisel <jmaisel@rothwellfigg.com>; Steven Lieberman <slieberm@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>
Subject:

Jennifer and Steve:
I’ve had something arise that requires my attention today in another case, and is time-sensitive. Can
we move the call to tomorrow?

Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com


  Bruce F. Bright                                          Tel: 410-723-1400
  Partner                                                  Fax: 410-723-1861
  Ayres, Jenkins, Gordy & Almand, P.A.                     Email: bbright@ajgalaw.com
            Case 1:17-cv-01124-JKB Document 72-3 Filed 05/26/20 Page 8 of 8

                                                                Web: www.ajgalaw.com


                                                                6200 Coastal Highway, Suite 200
                                                                Ocean City, MD 21842



LEGAL NOTICE
Unless expressly stated otherwise, this e-mail is intended to be confidential and may be privileged. It is intended for the addressees only. Access to this
e-mail by anyone except addressees is unauthorized. If you are not an addressee, any disclosure or copying of the contents of this email or any action
taken (or not taken) in reliance on it is unauthorized and may be unlawful. If you are not an addressee, please inform the sender immediately. E-mail
communications may be intercepted or inadvertently misdirected. While the American Bar Association deems e-mail a valid and authorized form of
communication between attorneys and clients, absolute secrecy, confidentiality, and security (of this e-mail message and any attachments thereto)
cannot be assured. The relationship of attorney/client shall not be, and is not, established solely as a result of the transmission of this e-mail. Absent a
written engagement letter signed by Ayres, Jenkins, Gordy and Almand, P.A., no attorney/client relationship shall be deemed to, nor shall, exist and any
belief that information or documents provided by this e-mail are privileged is mistaken, unwarranted and incorrect.
[v2.1]
